DETAILED ACTION

This action is in response to the amendment filed on 2/21/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4, 6, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the drive torque” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the position” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the predefined angular target position” in lines 18 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the predefined target position” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 depends from cancelled claim 5.  It appears claim 6 should be amended to depend from claim 4 to overcome this rejection.
Claim 6 recites the limitation “the predefined target position” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the target position” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6 the limitation “the actual torque reached is measured multiple times in a row” is unclear and confusing as to if the actual torque reached is that of steps a) or d) wherein lines 2-4 of the claim appear directed to the calibrating step, i.e. step a).  It is suggested to amend claim 6 to insert - - in step a) - - before “the actual torque reached is measured multiple times in a row” to overcome this rejection.
Claim 8 requires “at which the target position or the target torque was determined by measuring actual position or actual torque of the calibrated transverse sealing unit”.  The limitations “or the target torque” and “or actual torque” are unclear and confusing as claim 2 (nor claims 1 nor 7) does not determine target torque or actual torque.
Claim 11 recites the limitation “the actual torque” in line 1.  There is insufficient antecedent basis for this limitation in the claim (it appears claim 11 should depend from claim 4).
Claim 12 recites the limitation “the measured actual position are stored and documented” in line 2.  There is insufficient antecedent basis for this limitation in the claim (see amendment to claim 1 step d) and further “are” should be - - is - -).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-3, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (U.S. Patent 5,551,206) in view of the admitted prior art (Specification see under “Background of the Invention” and Page 1, line 17 to Page 3, line 18) or Reichel et al. (WO 96/40558) and further Braun et al. (DE 102013203295 and see also the machine translation).
Fukuda discloses a method for monitoring the function of a tubular bag machine during operation, the tubular bag machine comprising a drive control system (at least 24) and at least a/one drive unit (10) being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor (18) and two transverse sealing jaws (12, 14) which are driven relative to each other in a direction transverse to a conveying direction by the drive motor wherein the two transverse sealing jaws are adapted to seal a film tube (W) transversely to the conveying direction, and a position (θ’) of the drive motor being measured directly or indirectly using a position sensor (rotary encoder 22 and regarding claim 10 the actual position is measured directly using a rotation angle sensor), the method comprising the following steps: a) moving the film tube into a sealing zone between the transverse sealing jaws; b) closing the transverse sealing jaws according to a predefined target torque stored in the drive control system (specified value of torque as taught at Column 3, lines 29-31 and “The servo motor 18 is of a so-called turnbuckle kind adapted to change the direction of its rotary motion when the load torque thereon due to the compression between the seal jaws 12 and 14 exceeds a specified value.”); c) measuring an actual position of the drive motor once the target torque has been reached (see Column 3, lines 33-38 and “Numeral 22 in FIG. 2 indicates a rotary encoder adapted to detect the angle by which the servo motor 18 rotates until the direction of its rotary motion is reversed. A signal indicative of the angle thus detected by the encoder 22 is transmitted to a control unit 24 comprising a central processing unit (CPU).” and in Column 4, lines 1-4 “In each cycle of the operation, m+α and the minimum angle θm-β.” and see further Column 5, lines 47-64).
	As to the limitations in claim 1 of “multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the tubular bag machine in a cycle time-synchronous manner as they are going through predefined motion sequences” and “a drive torque (M) of the drive motor (02) being measured directly or indirectly using a drive controller” and claim 11, Fukuda does not expressly describe the control of the other different functional elements (96, 97, 101, 102, etc.) during the operation of the method.  Further, because the direction of rotation of the motor is reversed when the specified value of torque is reached Fukuda is considered to necessarily teach or suggest the drive torque of the drive motor being measured directly or indirectly using a drive controller.  Conventional method of operating a tubular bag/packaging machine includes multiple electronic drive units which are controlled independently of each other by the drive control system to allow the different functional elements of the tubular bag/packaging machine to be driven in a cycle time-synchronous manner as they are going through predefined motion sequences (Page 1, lines 17-22 of the admitted prior art and Abstract and Page 2, lines 8-11 and Page 4, lines 7-11 and Page 8, lines 13-16 and Page 9, lines 9-18 of Reichel) and a drive torque of the drive motor being measured indirectly using a drive controller of the drive motor as evidenced by the admitted prior art (Page 2, lines 1 to 30) or Reichel (Figure 2 and Page 4, lines 9-14 and Page 5, lines 3-16 and Page 9, line 9 to Page 11, line 16) such as as a diagnostic to compare the measured actual torque from an 
	As to the limitations in claim 1 of “two transverse sealing jaws (13a, 13b) which are each driven relative to each other in a direction transverse to a conveying direction by the drive motor (02) by way of the drive motor rotating a single drive shaft which connects to each of the two transverse sealing jaws by way of respective eccentric elements and respective support bars connecting the single drive shaft to each respective transverse sealing jaw” and claims 13 and 14, Fukuda teaches the two transverse sealing jaws comprise a fixed sealing jaw and a mobile sealing jaw of a known structure (Column 3, lines 18-24) thereby allowing for the intermittent production of tubular bags.  Fukuda does not teach away from two mobile sealing jaws.  It is known in the same art the two transverse sealing jaws (13a, 13b) comprise two mobile sealing jaws which are each driven relative to each other in a direction transverse to the 
	Regarding claims 2 and 3, Fukuda teaches that to determine the target position, the transverse sealing unit is first calibrated to seal a tubular bag without contents therein, and then the actual position reached θ is measured for the predefined target torque, the actual position thus measured being stored in the drive control system as the target position associated with the target torque and wherein the actual position reached, during the calibration step, is measured multiple times in a row θ1-θn for the predefined target torque, a mean value θm being calculated from the actual positions thus measured and the mean value being stored in the drive control system as the target position associated with the target torque (Column 3, line 39 to Column 4, line 9).
m+α and the minimum angle θm-β) stored in the drive control system, an error being reported if the tolerance threshold is exceeded (Column 3, line 39 to Column 4, line 33).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel and further Braun as applied to claims 1-3, 9-11, 13, and 14 above, and further in view of Keim et al. (U.S. Patent 5,117,612).
Fukuda as modified by the admitted prior art or Reichel and further Braun above teach all of the limitations in claims 7 and 8 except for a specific teaching method steps a), b), c) and d) are carried out at a reference temperature.  Fukuda is silent as to the particular temperature at which the method is carried out.  It is known in the same art the required contact pressure, directly proportional to the target torque, for sealing changes as a function of the measured temperature of the sealing jaws determined and fed to the control system as evidenced by Keim (Column 2, lines 52-61 and Column 7, lines 27-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method steps a), b), c) and d) taught by Fukuda as modified by the admitted prior art or Reichel and further Braun are carried out at a reference temperature the same as that which is determined and fed to the drive control system and used during determining the target position for the predefined target torque, i.e. a reference temperature stored in the drive control system wherein the reference temperature corresponds to a measured temperature at which the target position was determined by measuring actual position of the calibrated transverse sealing unit, as otherwise because the contact pressure and predefined target torque for sealing changes with temperature changes as understood in the art as evidenced by Keim (and Keim further evidencing the measured temperature of the sealing jaws determined and fed to the control system) the monitoring would be unreliable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and the admitted prior art or Reichel and further Braun as applied to claims 1-3, 9-11, 13, and 14 above, and further in view of McLean (U.S. Patent 5,439,539).
Fukuda as modified by the admitted prior art or Reichel and further Braun above teach all of the limitations in claim 12 except for a specific teaching that once method steps a), b), c) and d) have been carried out, the (measured) actual position is stored and documented where it is conventional and well understood in the art to retain, i.e. store, and document data accumulation from each sealing operation (in a series of samples or incorporated in production machines) thereby verifying system performance as evidenced by McLean (Column 11, lines 31-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that once method steps a), b), c) and d) have been carried out as taught by Fukuda as modified by the admitted prior art or Reichel and further Braun the (measured) actual position is stored and documented to verify system performance as is conventional and well understood in the art to retain, i.e. store, and document data accumulation from each sealing operation thereby verifying system performance as evidenced by McLean.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for testing the function of a tubular bag machine as claimed (see further the remarks filed 2/21/22 and the paragraph bridging pages 6 and 7).


Response to Arguments
Applicant's remarks filed 2/21/22 have been fully considered but they are not persuasive.
In view of the amendments and remarks filed 2/21/22 the previous rejections as were set forth in the Office action mailed 11/23/21 are withdrawn.  The claims as amended are fully addressed above.  It is further noted in view of the amendments to the instant application and those in copending Application No. 16/613,358 the previous double patenting rejections as set forth in the previous Office action are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746